JUDGMENT

PER CURIAM.
This petition for review of an order of the National Transportation Safety Board was considered on the briefs and appendix filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the petition for review be denied. The Board gave appropriate deference both to the Administrative Law Judge’s credibility determination that respondent represented to Mr. Hortman that respondent intended to serve as pilot in command, and to its determination that respondent acted as the phot in command during the flights in question. See Throckmorton v. National Transportation Safety Board, 963 F.2d 441, 444 (D.C.Cir.1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.